Citation Nr: 1517669	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-00 418A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial compensable rating for orbital headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to February 1987.   

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2010 rating decision, by the Portland, Oregon RO, which granted service connection for orbital headaches and assigned a 0 percent rating, effective from June 3, 2008.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his orbital headaches are characterized by prostrating attacks occurring on an average of at least once a month over the last several months that require the use of medication and rest; the headaches are not productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for orbital headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).   

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2010 from the RO to the Veteran, which was issued prior to the RO decision in April 2010.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was provided an opportunity to submit additional evidence.  

All obtainable evidence identified by the Veteran relative to the claims decided by this decision has been obtained and associated with the claims file, and that neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided findings necessary to decide the case.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

By a rating action in October 2008, the RO granted service connection for residuals of trauma to the left eye, with retained foreign bodies; a 10 percent disability rating was assigned, effective June 3, 2008.  

The Veteran's claim for headaches, secondary to his service connected left eye injury was received in January 2010.  The Veteran indicated that the eye injury, which he sustained as a result of a blast of an M-60 machine gun, had caused severe eye pain and headaches.  

Submitted in support of the claim were VA progress notes dated from July 2008 to December 2009.  These records include the report of a VA eye examination, conducted in July 2008, which reported a diagnosis of moderate to severe corneal scarring and residual embedded foreign bodies, OS, due to gun powder explosion to the left side of the face.  The examiner noted that the problem associated with the diagnosis included vision loss, pain and headaches.  In an addendum to a clinical note, dated in December 2009, it was noted that the Veteran was advised to establish a primary care physician; at that time, the Veteran indicated that he had headaches secondary to the eye injury.  

The Veteran was afforded a VA examination in March 2010.  It was noted that the Veteran had been a military policeman.  The Veteran indicated that he was shooting with a 60-caliber machine gun and was using blanks, when he returned the weapon, the last shell did not discharge until he set the weapon down, and it discharged into the left side of the face causing impairment with hearing and with vision loss that has been permanent in the left eye.  This occurred in 1982.  The Veteran denied ever having headaches prior to service, but he stated that he had had headaches for the past fifteen years.  They now occurred almost on a daily basis; they typically lasted about two hours and were at a pain level of 5 on a scale from 0 to 10 scale.  They were typically left orbital in nature.  Normally, the Veteran had no associated nausea or vomiting; he did use aspirin for the headaches.  He stated that the headaches will improve about 50 percent of the time.  He noted that he also has worse headaches that will last all day with a pain level of 8 about once a week; these were very aggravating for the Veteran but still not incapacitating for him.  He did not know of any specific aggravating factors.  He can awaken with headaches.  It was noted that the Veteran worked as a surface transportation inspector for Homeland Security.  He performs his activities of daily living.  The Veteran reported that those once-a-week headaches with a pain level of 8 made it very difficult for him to work but he did not report any lost work related to headaches.  

On examination, speech was clear and appropriate.  Gait was steady.  Cranial nerves II through XII were grossly intact.  Extraocular movements intact.  The pertinet diagnosis was orbital headaches on a daily basis, typically mild to moderate, and lasting 2 hours.  The examiner indicated that the headaches were non-incapacitating.  He noted that once a week, the Veteran will have a more severe headache that can last all day and this was very aggravating for the Veteran.  It made it difficult for the Veteran to perform efficiently, but he had had no work loss.  The Veteran related that the headaches had been occurring within a few years of the injury to the left eye.  The examiner observed that, in the research, it is noted that vision changes, field deficits, as well as blurring vision can cause headache.  The examiner concluded, based on all available information, it was at least as likely as not the Veteran's orbital headaches were secondary to his service-related eye injury with vision impairment.  The examiner again noted that the headaches were not typically impairing the Veteran for his current profession, for any other work, activities of daily living or instrumental activities of daily living except one day a week where he had increasing difficulty with one severe headache lasting a couple of hours a day.  

Received in May 2010 was a statement from the Veteran wherein he stated that he has missed work because of his headaches.  The Veteran noted that, in 2008, he used 113 hours of sick time partly due to his headaches.  The Veteran related that, in 2009, he was able to switch to a different type of inspection where his work schedule was flexible and he was able to work around his headaches.  Also received in May 2010 was a statement from an individual, D. M., who worked with the Veteran as a surface inspector.  He noted that the Veteran had complained of headaches while working; and, he had been asked on several occasions to complete the Veteran's work or take over driving responsibilities.  D. M. also reported that he was aware of the fact that the Veteran had to adjust his schedule when he had headaches.  

Also received in May 2010 was a statement from the Veteran supervisor inspector, W. M., indicating that the Veteran was a surface inspector who conducted inspections on entities who operate mass transit or freight operations.  W. M. stated that he was aware that the Veteran occasionally suffers from headaches and had adjusted his shift to accommodate his headaches.  

Received in November 2013 was a medical statement from Dr. Vesta Stargardt, dated in November 2013, wherein it was noted that the Veteran's headaches consisted of very severe ocular headaches, prostrating, incapacitating, and lasting between 4 to 12 hours at a time and recurring 2 to 3 times each month.  The Veteran reported that the last severe attack occurred November 3, 2013; it lasted 4 hours.  During such severe attacks, he was totally incapacitated, cannot stand light, and has to lie down in a dark room with the eyes covered.  His daily headaches were considered of mild to moderate intensity, and he can function with continuous use of analgesic medication.  The examiner noted that the Veteran takes 2 tablets of Advil, Aleve, and Excedrin; however, during severe migraines, resembling orbital headaches, he takes 2 up to three tablets of Aspirin and Codeine and has to go to bed until the attack subsides.  It was reported that the Veteran experiences constant head pain, and pulsating or throbbing head pain localized to one side of the head which worsened with physical activity.  Other symptoms associated with the headaches included pressure in the head, lightheadedness, and pain that can spread over his entire head.  It was reported that the Veteran also experienced nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, sensory changes, and anxiety.  The examiner noted daily mild to moderate headaches, plus 2 to 3 severe incapacitating headaches per month.  The examiner reported that the headaches go from the left orbit and spreads over the entire head.  The examiner indicated that the Veteran does have characteristic prostrating attacks of migraine more frequently than once per month.  He further noted that the Veteran has multiple corneal scars in the left eye, which is extremely sensitive to light; in fact, he has to wear sunglasses, even when the sun is not out.  

The examiner reported that the Veteran can work on a computer for only 10 to 15 minutes at a time; then, he needs a break before he can go on again but for no longer than 2 hours maximum with interruptions every 10 to 15 minutes.  It was noted that the Veteran loses 2 to 3 hours of straight computer work every day just for taking extra breaks in order to keep his headache condition at a tolerable level.  The examiner noted that, when having a severe migraine resembling ocular headache attack, the Veteran cannot work at all.  Fortunately, he has a flexible work schedule so that he can stay at home when such a severe and prostrating attacks hit him.  The examiner concluded that the Veteran's ocular headache syndrome has a significant impact on his ability to work.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).   

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's headaches have been evaluated by the RO as noncompensably disabling under Diagnostic Code 8100.  Under Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraine headaches resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a   

The rating criteria do not define "prostrating;" nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In weighing the evidence of record, the Board finds that the Veteran's orbital headaches more closely approximate the criteria for a 30 percent rating under DC 8100.  Significantly, the evidence shows that the Veteran's headaches have averaged more than once a month throughout the appeal period.  At the March 2010 VA examination, the Veteran reported having headaches on a daily basis, lasting two hours; he noted that, once a week, he will have a more severe headache that can last all day and this was very aggravating to him.  It was reported that the headaches made it difficult for the Veteran to perform efficiently, but he had had no work loss.  On the November 2013 medical statement, the examiner specifically noted that noted daily mild to moderate headaches, plus 2 to 3 severe incapacitating headaches per month.  The examiner noted that the headaches cause the Veteran to have nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, sensory changes, and anxiety.  The examiner opined that the Veteran does have characteristic prostrating attacks of migraine more frequently than once per month.  It was also reported that the Veteran takes 2 tablets of Advil, Aleve, and Excedrin; however, during severe migraines, resembling orbital headaches, he takes 2 to 3 tablets of Aspirin and Codeine and has to go to bed until the attack subsides.  

The foregoing competent medical evidence supports the Veteran's contention that his orbital headaches are characteristically prostrating in nature.  Given that the RO has rated the headaches as migraine headaches, and by resolving reasonable doubt in favor of the Veteran, the Board finds that the symptomatology of his service-connected orbital headaches more nearly approximates the criteria of characteristic prostrating attacks occurring on an average of once a month over the last several months.  Accordingly, he is entitled to a 30 percent rating under DC 8100.  

The evidence fails to show, however, that the Veteran's orbital headaches are completely prostrating and productive of severe economic inadaptability, such as would warrant a 50 percent evaluation.  While the Veteran's headaches undoubtedly result in substantial discomfort, no evidence shows that they result in the degree of impairment contemplated for a 50 percent evaluation under Diagnostic Code 8100.  There has been no objective evidence submitted that his headaches have impaired his employment beyond that contemplated by the 30 percent rating.  In fact, during the March 2010 VA examination, the examiner noted that the headaches were not typically impairing the Veteran for his profession, for any other work, activities of daily living or instrumental activities of daily living except one day a week where he has increasing difficulty with one severe headache lasting a couple of hours a day, but with no work lost.  Moreover, nowhere in the medical evidence is it indicated that the Veteran's headaches are completely prostrating and result in severe economic inadaptability.  In the November 2013 medical statement, the examiner stated that the Veteran loses 2 to 3 hours of straight computer work every day just for taking extra breaks in order to keep his headache condition at a tolerable level; and, when having a severe headache attack, the Veteran cannot work at all.  Given the demonstrated effect on employment, the Board concludes that a 30 percent rating is met, but the evidence of record does not reflect that the Veteran's headaches are productive of severe economic inadaptability, and thus a 50 percent disability rating is not warranted.  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's orbital headaches disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  His headaches have been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disorder.  The evidence does not reflect that his orbital headaches have caused impairment not contemplated by the schedular criteria such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

A 30 percent disability rating for orbital headaches is granted, subject to the laws and regulations governing the payment of monetary awards.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


